DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Election/Restrictions

Applicant’s election of Group I, claims 1-7, with traverse is acknowledged.  In response to Applicant’s significant amendments to the claims to impart unity to them, the Examiner has decided to withdraw the lack of unity requirement and so will examine all pending claims as presented in the Amendment of January 21, 2021.   





Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “sample trap to trap a sample”, “elution jig configured to receive the sample trap”, “degassing and filtering system configure to degas and filter the eluate”  in independent claims 1 and 8.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 
35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For examination purposes the aforementioned means-plus-function claim limitations are being interpreted by the Examiner as follows
	a) “sample trap to trap a sample” is limited to IONSCAN 600 traps, adhesive traps including an adhesive material, such as adhesive tape, and swabs, or equivalents thereof.  See paragraph [037], part (b), of Applicant’s originally filed specification and claim 3;

	b) “elution jig configured to receive the sample trap” has unknown scope.  See the rejection of claims 1 and 8 under 35 U.S.C. 112(b) below; and

	c) “degassing and filtering system configured to degas and filter the eluate” has unknown scope.  See the rejection of claims 1 and 8 under 35 U.S.C. 112(b) below. 




Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:

a) the term “elution jig configured to receive the sample trap” is indefinite.  As indicated above, under Claim Interpretation, this limitation is viewed by the Examiner as a means-plus-function limitation.  As such it is limited to the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  However, the Examiner has not found any corresponding structure described in the specification nor any illustration of an elution jig.  Moreover, the term “elution jig” is not a term of art as it almost unique to Applicant.  At the time of Applicant’s filing date there does not appear to be any patent document, at least in the English language, that uses this term.  A Google search of this term only shows two documents, other than Applicant’s documents, that uses this term:

    PNG
    media_image1.png
    938
    1106
    media_image1.png
    Greyscale

	These two documents (included in this Office Action) are of questionable value in determining the intended use of the term by Applicant
(
    PNG
    media_image2.png
    763
    1421
    media_image2.png
    Greyscale

; and


    PNG
    media_image3.png
    53
    637
    media_image3.png
    Greyscale


.(page 65, Commonwealth of Australia Gazette).

b) the limitation “degassing and filtering system configured to degas and filter the eluate” is indefinite.  As indicated above, under Claim Interpretation, this limitation is viewed by the Examiner as a means-plus-function limitation.  As such it is limited to the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  However, the Examiner has not found any corresponding structure described in the 
  
	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Independent claim 1 recites

    PNG
    media_image4.png
    377
    715
    media_image4.png
    Greyscale


Independent claim 8 similarly recites


    PNG
    media_image5.png
    375
    678
    media_image5.png
    Greyscale




(A) The breadth of the claims

	The claims are broad as two key structural elements, an elution jig and a degassing and filtering system, have indefinite scope.

(B) The nature of the invention

	The invention is for a an elution apparatus and an elution method implicitly for analysis of or at least separation of chemicals or biochemicals in a liquid sample as independent claims 1 and 8 each require pumps for moving eluent and a capillary for capillary electrophoresis.

(C) The state of the prior art

	Apparatuses for eluting an eluate into a capillary for capillary electrophoresis are known in the separation arts.  A typical example would be the use of a sampling valve to allow liquid chromatography eluent flow into a capillary for capillary electrophoresis.  See, for example, Jorgenson et al. US 5,131,998 the Abstract and Figures 1 and 2.   However, to the Examiner’s best knowledge, the use of the term “elution jig” in the separation arts is unique to Applicant (see the rejections under 35 U.S.C. 112(b) considered an elution jig  in the separation arts useful for a capillary for capillary electrophoresis at the time of Applicant’s effective filing date, whether the term “elution jig” was used or not.  The Examiner will note that his interpretation of the meaning of the word “jig” as it relates to the instant application is as follows              

    PNG
    media_image6.png
    846
    825
    media_image6.png
    Greyscale


a) the flow gating interface system disclosed in Templin et al. U.S. 5,646,04 the Abstract, and Figures 3, 4a, 4b, 5a, 5b; and

b) the modulator disclosed in Beutner et al., “Two-Dimensional Separation of Ionic Species by Hyphenation of Capillary Ion Chromatography x Capillary Electrophoresis-Mass Spectrometry,” Anal. Chem. 2015, 87, 3134-3138 (hereafter “Beutner”) the Abstract and Figure 1.  

However, these elution jigs are not configured to receive a sample trap as required by independent claims 1 and 8, especially a sample trap as limited by Applicant’s specification, which may only be IONSCAN 600 traps, adhesive traps including an adhesive material, such as adhesive tape, and swabs, or equivalents thereof. See Claim Interpretation above.  Indeed, the Examiner is not aware of any example of capillary electrophoresis following ion mobility mass spectrometry (e.g. IONSCAN 600 traps) or of any ion mobility mass spectrometers, incliuding IONSCAN 600 traps, that are configured to provide an eluate.  When capillary electrophoresis (or more commonly even liquid chromatography) is combined with ion mobility mass spectrometry the ion mobility mass spectrometry follows the capillary electrophoresis.  That is, the eluate flows from the capillary for capillary electrophoresis, not into said capillary.  See, for example, Zhang et al. US 10,020,174 the Abstract; Figures 1, 2, and 7; and col. 3:34-37. 
2.1 Swab lysis cartridge designs, which care on page 148, and Figure 1.  AU 2015215950 A1 appears to disclose a sample trap from which eluate emerges, which may be flowed into a capillary for capillary electrophoresis; however, the use of such a capillary is really just disclosed in passing.  There is no disclosure of a suitable elution jig.  See claims 4 and 7.
     As for the sample trap being adhesive tape, the Examiner is not aware of any example of eluate from adhesive tape being fed into a capillary for capillary electrophoresis, other than possibly AU 2015215950 A1; however, the use of adhesive tape and a capillary for capillary electrophoresis are really just disclosed in passing.  There is no disclosure of a suitable elution jig.  See claims 4 and 7  

 




(D) The level of one of ordinary skill
	
One of ordinary skill in this art would be hold an advanced degree in engineering or a science such as biology, chemistry, or clinical chemistry, and would have an understanding of analytical chemistry, especially liquid sample separation techniques, and of instrumental analysis.



(E) The level of predictability in the art

	
The level of predictability in the art is high as the technology of sample traps such ion mobility spectrometers (IONSCAN 600 traps) and the technology of capillary are in themselves highly developed.  Thus, the nature of possible eluate from a sample trap, such an ion mobility spectrometer, is well understood, as well as what form sample (such as eluate) must be in before it can enter a capillary for capillary electrophoresis. As an example, based on principles of ion-mobility spectrometry (

    PNG
    media_image7.png
    793
    870
    media_image7.png
    Greyscale


From Jiang et al., “Ion-Mobility-Mass Spectrometry,” Encyclopedia of Analytical Chemistry, Online 2013 John Wiley & Sons, Ltd.) capillary electropheresis does not seem compatible at all with ion-mobility spectrometry as a subsequent separation technique as capillary electrophoresis is a liquid phase separation technique of ions in solution. Moreover, it is not clear how the terms “eluent” and “eluate” should be understood in the context of the technique of ion mobility spectrometry itself when there is no clear “trapping” of any ions.  

 
(F) The amount of direction provided by the inventor

	Applicant has not provide any direction on how to make or use an elution jig, especially one configured to receive a sample trap such as IONSCAN 600 traps, adhesive traps including an adhesive material, such as adhesive tape, and swabs, or equivalents thereof.

(G) The existence of working examples

	Applicant has not provided a working example in which an elution jig is described at all nor has an illustration of an elution jig been provided.

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure

	In light of the above discussions of other Wands factors, one of ordinary skill in the art would have to perform undue experimentation to make and/or use an elution jig suitable for the claimed elution apparatus or elution method.  


Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Independent claim 1 recites

    PNG
    media_image8.png
    379
    680
    media_image8.png
    Greyscale


Independent claim 8 similarly recites

    PNG
    media_image9.png
    380
    654
    media_image9.png
    Greyscale


Addressing now the “Wands” undue experimentation factors for determining enablement (MPEP 2164.01(a)).

(A) The breadth of the claims

	The claims are broad as two key structural elements, an elution jig and a degassing and filtering system, have indefinite scope.

(B) The nature of the invention

	The invention is for a an elution apparatus and an elution method implicitly for analysis of or at least separation of chemicals or biochemicals in a liquid sample as 

(C) The state of the prior art

	As a first matter the scope of what Applicant is degassing and filtering could entail is not clear.  See the rejections under 35 U.S.C. 112(b) above.  In any event, to degas an eluent that is to be passed through a sample trap so as to form eluate for introduction into a capillary for capillary electrophoresis is known.  Note, for example, the following in Beutner
		
    PNG
    media_image10.png
    68
    751
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    235
    745
    media_image11.png
    Greyscale

See the last paragraph on page 3134, bridging to page 3135.

degassing and filtering eluate from a sample trap before it is flowed into a capillary for capillary electrophoresis.  

(D) The level of one of ordinary skill
	
One of ordinary skill in this art would be hold an advanced degree in engineering or a science such as biology, chemistry, or clinical chemistry, and would have an understanding of analytical chemistry, especially liquid sample separation techniques, and of instrumental analysis.

(E) The level of predictability in the art

The level of predictability in the art is high as the technology of sample traps such ion mobility spectrometers (IONSCAN 600 traps) and the technology of capillary are in themselves highly developed.  Thus, the nature of possible eluate from a sample trap, such an ion mobility spectrometer, is well understood, as well as what form sample (such as eluate) must be in before it can enter a capillary for capillary electrophoresis. As an example, based on principles of ion-mobility spectrometry (

    PNG
    media_image7.png
    793
    870
    media_image7.png
    Greyscale


From Jiang et al., “Ion-Mobility-Mass Spectrometry,” Encyclopedia of Analytical Chemistry, Online 2013 John Wiley & Sons, Ltd.) capillary electropheresis does not seem compatible at all with ion-mobility spectrometry as a subsequent separation technique as capillary electrophoresis is a liquid phase separation technique of ions in solution. Moreover, it is not clear how the terms “eluent” and “eluate” should be understood in the context of the technique of ion mobility spectrometry itself when there is no clear “trapping” of any ions. Even more so, what is meant by degassing and 


 (F) The amount of direction provided by the inventor

	Applicant has not provide any direction on how to make or use a degassing and filtering system, especially one configured to receive eluate from a sample trap such as IONSCAN 600 traps, adhesive traps including an adhesive material, such as adhesive tape, and swabs, or equivalents thereof, so that the eluate is suitable for use in a capillary for capillary electrophoresis.

(G) The existence of working examples

	Applicant has not provided a working example in which a degassing and filter system is described at all nor has an illustration of a degassing and filtering system been provided.
 




(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure

	In light of the above discussions of other Wands factors, one of ordinary skill in the art would have to perform undue experimentation to make and/or use a degassing and filtering system suitable for the claimed elution apparatus or elution method.  




International Search Reports and Written Opinions

The Written Opinion for International Application No. PCT/AU2017/050862 deems claims 1-11 of that application to lack both novelty and an inventive step.  The U.S. Examiner will first note that independent claims 1 and 8 of U.S. application 16/325600 require a capillary for capillary electrophoresis.  The only mention of capillary electrophoresis in the Written Opinion is in regard to document D8:

    PNG
    media_image12.png
    668
    1621
    media_image12.png
    Greyscale

D8 is US 2015/0192544 A1.  In D8 the sample is not eluate from a sample trap, but process water from a manufacturing plant or tap water.  See paragraphs [0137] and [0138].  More especially, there is no elution jig or a degassing and filter system as also required by independent claims 1 and 8 of U.S. application 16/325600. D5, which is discussed along with D8 discloses neither capillary electrophoresis or an election jig.  D2 does disclose a sample trap, which may be swab or adhesive tape, which could be interfaced with a capillary for capillary electrophoresis (see claims 4 and 7); however, there is no disclosure of an elution jig or of a degassing and filter system.        


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             February 11, 2021